THOMPSON, Circuit Judge,
concurring in part and dissenting in part:
I concur in the majority opinion except as to that portion headed “D. Statutory Construction: ‘Impose’.” In my view, the Bonneville Power Administration’s definition of “impose upon” is unreasonable.
I agree with the BPA that the statutory language initially suggests that, to be entitled to compensation, the non-federal projects must be forced to take affirmative action. According to Webster’s Third New International Dictionary (1981), “impose upon” is defined: “to force oneself esp. obnoxiously on (others)” or “to take unwarranted advantage of.” “Impose” can mean “to' cause to be burdened” or to force one to submit to something. Id. The Act requires compensation only where measures are imposed upon the non-federal projects, not merely burdens, or costs. 16 U.S.C. § 839b(h)(ll)(A)(ii) (1988) (“other Federal agencies ... impose upon any non-Federal electric power project measures_”). The BPA can therefore find some support in the statutory text for its interpretation.
Nevertheless, I still believe the BPA interpretation is unreasonable. The Act provides that, “If, and to the extent that, such other Federal agencies” impose measures, compensation will be provided. 16 U.S.C. § 839b(h)(ll)(A)(ii) (1988) (emphasis added). The term “agencies” is plural, indicating that more than one agency has the authority to impose the measures made compensa-ble by section 839b(h)(ll)(A)(ii).
Therein lies the rub. The Act expressly contemplates that several agencies can impose compensable measures, but only one agency — FERC—has the authority to require non-federal projects to take affirmative action. See 16 U.S.C. 803(a) & (b) (1988 and 1990 Supp.); see also First Iowa Hydro-Elec. Coop. v. Federal Power Comm’n, 328 U.S. 152, 182, 66 S.Ct. 906, 920, 90 L.Ed. 1143 (1946); Scenic Hudson Preservation Conference v. Callaway, 370 F.Supp. 162, 166-67 (S.D.N.Y.1973), aff'd 499 F.2d 127 (2d Cir.1974). Thus, in order to affirm BPA’s interpretation we would have to believe Congress intended to silently change its longstanding position which *398accorded FERC exclusive control over the licenses of non-federal hydroelectric projects. See Northwest Paper Co. v. Federal Power Comm’n, 344 F.2d 47, 51 (8th Cir.1965) (referring to Congress’ “intention to centralize the authority over ... [water power] resources in one Government agency.”); Scenic Hudson, 370 F.Supp. at 166 (“ ‘It seems clear that it was the purpose of Congress to bring under this Act all future power development within the jurisdiction of the United States and to concentrate [it] in the hands of the Federal Power Commission [now FERC] ...”’) (quoting 32 Op. Atty.Gen. 525, 528 (1921)). I do not think Congress so intended. I therefore would reverse BPA’s interpretation of the statutory term “impose upon.”